Citation Nr: 0003858	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1966 to January 1969. 

This case previously came to the Board of Veterans' Appeals 
(Board) from a decision in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claims for service 
connection for PTSD and a back condition, and an increased 
(compensable) rating for bilateral hearing loss.  In a 
November 6, 1998 decision, the Board denied the veteran's 
appeal of all three issues. 

The veteran then appealed to the United States Court of 
Veterans Appeals (Court). In a July 1999 joint motion, the 
parties before the Court (the veteran and the VA Secretary) 
requested that the Board's November 1998 decision denying 
service connection for PTSD be vacated and remanded because 
VA had failed to contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to verify 
the veteran's claimed stressors.  A July 1999 Court order 
granted the joint motion; the appeal of the issues of service 
connection for a back condition and an increased rating for 
hearing loss were dismissed, and the Board decision was 
vacated and remanded as to the issue of service connection 
for PTSD.

In light of the July 1999 joint motion and Court order, the 
only issue remaining on appeal is entitlement to service 
connection for PTSD.  


REMAND

The July 1999 joint motion and Court order require further 
development as to the issue of service connection for PTSD.  
Thus, the case is remanded to the RO for the following 
action: 

1.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
while in Vietnam, including the September 
1997 VA PTSD examination report, and a 
copy of the veteran's personnel record 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly ESG), 7798 Cissna 
Road, Springfield, Virginia 22150 for 
verification of the stressors claimed by 
the veteran.  Any information obtained is 
to be associated with the claims folder. 

2.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the stressful events reported at 
the September 1997 VA examination, upon 
which the diagnosis of PTSD is based, the 
RO need not have the veteran undergo re-
examination by a VA psychiatrist.  If no 
stressor has been verified, the RO should 
so state in its report. 

However, if the requested development 
results in confirmation of a stressor 
which was not relied on in making a 
diagnosis of PTSD, then the RO should 
schedule the veteran for another VA 
psychiatric or PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
USASCRUR and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the examination. 

3.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service-connection for PTSD.  In its 
readjudication, the RO should apply the 
relevant provisions of 38 C.F.R. § 3.304 
(d) and (f) (1998), in effect prior to 
June 18, 1999, and as modified by the new 
regulation which became effective that 
date, 38 C.F.R. § 3.304 (1999).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when a law or regulation 
changes while a case is pending, the 
version most favorable to the claimant 
applies).  

4.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


